DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Applicant didn’t submit any information disclosure statement (IDS).  The Applicants and other individuals substantially involved with the preparation and/or prosecution of the application have a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR §1.56.

Drawings
The drawings received on 3/12/2021 are accepted to by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 9, 12 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 9,841,567).
Regarding claim 1, Zhou teaches a method (refer to US 9,841,567) , comprising: 
receiving, by a microscope (see annotated Figs. 2 and 6; receiving by a microscope 40; “connecting portion 22 for interfacing with an inspection probe/microscope 40”, [col. 7, lines 38-39]), a fiber optic connector via a connector adapter of the microscope (see annotated Fig. 2; fiber connector, [col. 6, line 2] via adapter 20, [col. 6, line 7] of the microscope 40, [col. 7, lines 38-39]), 
wherein the connector adapter includes an opening (see label opening on annotated Fig 6; figure shows axis 1001 and lens 131 and spring 216 in the opening) and a shaped reflective surface (reflective surface 141-142, Figs. 6-7) surrounding the opening (Fig. 6 shows reflective surface 142-141 and surrounds the opening); 

    PNG
    media_image1.png
    381
    569
    media_image1.png
    Greyscale

aligning (by “direction adjustment knob 27”, [col. 10, lines 21-22]), by the microscope, a ferrule of the fiber optic connector with the opening of the connector adapter (see annotated Fig. 6) of the microscope (40), 
wherein the ferrule includes a ferrule chamfer (see Fig. 6, chamber of the fiber optic connector with the opening) or a ferrule radius; 

      
    PNG
    media_image2.png
    372
    451
    media_image2.png
    Greyscale

transmitting, by the microscope, direct light onto the shaped reflective surface (Fig. 7 shows the beam ad Fig. 6 shows the light axis 1001, [col. 7, lines 67]); and receiving, by the microscope (by microscope 40, Fig. 2), reflected light from the ferrule chamfer or the ferrule radius and with a camera of the microscope (Fig. 7, a camera sensor can be placed on the image plane 120, [Col. 14, lines 27-28]).
Regarding claim 2, the method according to claim 1 is rejected (see above).
Zhou teaches the method according to claim 1.
Zhou further teaches the method of claim 1, wherein the direct light reflects from the shaped reflective surface and onto the ferrule chamfer or the ferrule radius to form the reflected light (Fig. 5A-B show the direct light reflects from the surface 1410 and onto the ferrule chamfer or the ferrule radius to form the reflected light, it is the continuation of the chamfer).
Regarding claim 5, the method according to claim 1 is rejected (see above).
Zhou teaches the method according to claim 1, 
Zhou further teaches wherein a size and a shape of the shaped reflective surface depends on a size and a shape of the ferrule and on a size and a shape of the ferrule chamfer (see Fig. 5A-B and 6; size and a shape of the shaped reflective surface depends on a size and a shape of the ferrule and on a size and a shape of the ferrule chamfer).
Regarding claim 6, Zhou teaches a microscope (refer to US 9,841,567), comprising: a connector adapter (see annotated Fig. 2; fiber connector 30 and adaptor 20, [col. 6, line 2]) that includes an opening (see label opening on annotated Fig 6; figure shows axis 1001 and lens 131 and spring 216 in the opening) and a shaped reflective surface (reflective surface 141-142, Figs. 6-7) surrounding the opening (Fig. 6 shows reflective surface 142-141 and surrounds the opening); 
               
    PNG
    media_image3.png
    464
    694
    media_image3.png
    Greyscale

wherein the connector adapter is configured to align (by direction adjustment knob 27, [col. 10, lines 21-22]) a ferrule of a fiber optic connector with the opening of the connector adapter (see ferrule on annotated Fig. 6), wherein the ferrule includes a ferrule chamfer (see Fig. 6, chamber of the fiber optic connector with the opening); a light source to transmit direct light to the shaped reflective surface and onto the ferrule chamfer; and a camera (Fig. 7, a camera sensor can be placed on the image plane 120, [Col. 14, lines 27-28]) to receive reflected light from the ferrule chamfer (light source for the adapter is the light from the fiber optic in the left; “ FIG. 7 illustrates the light paths forming an image on the image plane 120 of the optical scanning adapter 20”, [col. 11, lines 50-52]).
                   
    PNG
    media_image2.png
    372
    451
    media_image2.png
    Greyscale

Regarding claim 9, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou further teaches, wherein the light source is an offset light source (Fig.2 shows fiber optic is a longitudinal offset) to transmit the direct light at an angle onto the shaped reflective surface (Fig. 5A shows transmit the direct light at an angle onto the shaped reflective surface).
Regarding claim 12, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou further teaches, further comprising: a lens (131), provided between the light source and the connector adapter (Fig 5A shows a lens is provided between the light source, fiber optic, and the connector adapter 20), to: receive the direct light from the light source (fiber optic, Fig. 2), transmit the direct light onto the shaped reflective surface, receive the reflected light from the ferrule chamfer, and form an image of the ferrule chamfer on the camera based on the reflected light (see Figs, 2, 5A-B, lens 131, light source is the fiber optics, adapter 20, reflective surface 1410, image plane 120).
Regarding claim 14, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou further teaches, wherein the direct light reflects from the shaped reflective surface and onto the ferrule chamfer or the ferrule radius to form the reflected light (Fig. 5A-B show the direct light reflects from the surface 1410 and onto the ferrule chamfer or the ferrule radius to form the reflected light, it is the continuation of the chamfer).
Regarding claim 15, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou further teaches, wherein a size and a shape of the shaped reflective surface depends on a size and a shape of the ferrule and on a size and a shape of the ferrule chamfer (see Fig. 5A-B and 6; size and a shape of the shaped reflective surface depends on a size and a shape of the ferrule and on a size and a shape of the ferrule chamfer)
Regarding claim 16, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou further teaches, wherein the ferrule includes an axial bore through which an optical fiber is provided (Fig. 2; “surface 320 on the front portion 350 of the multiple-fiber connector 30, which is connected to the rear opening 502”, [col. 6, lines 15-18]).
Regarding claim 17, Zhou teaches a connector adapter (refer to US 9,841,567), comprising: a body portion configured to connect with an optical microscope (Fig. 2, body portion of connector 30 and adapter 20 to connect microscope 40), wherein the body portion includes an opening (see opening labeled on annotated Fig. 6) that is configured to receive and retain a ferrule of a fiber optic connector (see annotated Fig. 2 and 6), 
          
    PNG
    media_image3.png
    464
    694
    media_image3.png
    Greyscale

wherein the ferrule includes a ferrule chamfer (chamber of the ferrule, see annotated Fig. 6); and a shaped reflective surface (reflective surface 141-142, Figs. 6-7) surrounding the opening (Fig. 6 shows reflective surface 141-142 and surrounds the opening); and being configured to: receive direct light from a light source of the optical microscope, and reflect the direct light, as reflected light, to a camera of the optical microscope and via the ferrule chamfer (light source of the optical microscope is the light from fiber optic in the left; “ FIG. 7 illustrates the light paths forming an image on the image plane 120 of the optical scanning adapter 20”, [col. 11, lines 50-52]).
                   
    PNG
    media_image2.png
    372
    451
    media_image2.png
    Greyscale

Regarding claim 18, the connector adapter according to claim 17 is rejected (see above).
Zhou teaches the connector adapter according to claim 17.
Zhou further teaches, wherein the direct light reflects from the shaped reflective surface and onto the ferrule chamfer to form the reflected light (Fig. 5A-B show the direct light reflects from the surface 1410 and onto the ferrule chamfer to form the reflected light, it is the continuation of the chamfer).
Regarding claim 19, the connector adapter according to claim 17 is rejected (see above).
Zhou teaches the connector adapter according to claim 17.
Zhou further teaches the connector adapter, wherein a size and a shape of the shaped reflective surface depends on a size and a shape of the ferrule and on a size and a shape of the ferrule chamfer (see Fig. 5A-B and 6; size and a shape of the shaped reflective surface depends on a size and a shape of the ferrule and on a size and a shape of the ferrule chamfer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to independent claims 1 or 6 and further in view of Huang et al. (US 2016/0291257).
Regarding claim 3, the method according to claim 1 is rejected (see above).
Zhou teaches the method according to claim 1.
Zhou teaches a result based on the reflected light received by the camera of the microscope (see Fig. 7, camera 120, microscope 40).
Zhou doesn’t explicitly teach microscope provides the result to a display.
Zhou and Huang are related as Fiber optic connectors.
Huang teaches microscope provides the result to a display (“the status indicator 130 shown in FIG. 1, starts … a focused image”, paragraphs [0025, 0026 and 0029]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Zhou to include display as taught by Huang for the predictable result of visual indication of the result as taught by Huang in paragraphs [0025, 0026 and 0029]. 
Regarding claim 4, the method according to claim 1 is rejected (see above).
Zhou teaches the method according to claim 1.
Zhou teaches transmitting the direct light onto the shaped reflective surface comprises one of: transmitting the direct light, from a light source of the microscope (Fig. 6, reflective surface 42, microscope 40]).
Zhou doesn’t explicitly teach transmitting via a beam splitter of the microscope, onto the shaped reflective surface; transmitting the direct light, from the light source and via the beam splitter, onto a prism of the connector adapter; or transmitting the direct light, from an offset light source of the microscope, onto the shaped reflective surface.
Zhou and Huang are related as Fiber optic connectors.
Huang teaches from the light source and via the beam splitter and transmitting the direct light, from an offset light source of the microscope (see Fig. 1, beam splitter 320 and off set light 330, “microscope system 300, ... illumination LED 330 and the beam-splitter 320 are disposed” [0023]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Zhou to include transmitting light via a beam splitter and transmitting the direct light, from an offset light source of the microscope, as taught by Huang for the predictable result of acquiring and analyzing a focused image as Huang teaches in the abstract.
Regarding claim 7, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou teaches, transmit the direct light onto the shaped reflective surface, receive the reflected light from the ferrule chamfer, and transmit the reflected light to the camera (see annotated Fig. 2 and 6; Fig. 5B shows the path to the camera 120).
Zhou doesn’t explicitly teach microscope further comprising: a beam splitter to: receive the direct light from the light source.
Zhou and Huang are related as Fiber optic connectors.
Huang teaches microscope further comprising: a beam splitter to: receive the direct light from the light source (Fig. 1, microscope 300, beam splitter 320, receive direct light from fiber connector 410 and LED 330).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Zhou to include a beam splitter to: receive the direct light from the light source, as taught by Huang for the predictable result of focusing image on the camera surface as Huang teaches in [0023] “ ... the focused position where the focused image 410′ of the end face 410 just falls onto the camera sensor surface 210 of the camera module 200 …”). 
Regarding claim 10, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou teaches a result based on the reflected light received by the camera of the microscope (see Fig. 7, camera 120, microscope 40).
Zhou doesn’t explicitly teach microscope provides the result to a display.
Zhou and Huang are related as Fiber optic connectors.
Huang teaches microscope provides the result to a display (“the status indicator 130 shown in FIG. 1, starts ... a focused image”, paragraphs [0025, 0026 and 0029]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Zhou to include display as taught by Huang for the predictable result of visual indication of the result as taught by Huang in paragraphs [0025, 0026 and 0029]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 6 and further in view of Tesar (US 2014/000,5555).
Regarding claim 8, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou teaches connector adapter includes a reflective surface, and wherein the light source is to transmit the direct light onto the reflective surface.
Zhou doesn’t explicitly teach the reflective surface of a prism.
Zhou and Tesar are related as microscopes.
Tesar teaches the reflective surface of a prism (“the prism has a reflective surface that is disposed in the optical path between the front of the camera”, [0225]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Zhou to include a prism with reflective surface, as taught by Tesar for the predictable result of directing the optical path reliably at a specific angle by a reflective prism, as Tesar teaches in [0225].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 6 and further in view of Romanowski et al. (US 2018/002,4341).
Regarding claim 11, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6.
Zhou teaches the reflected light from the ferrule chamfer is imaged at the camera (see annotated Figs, 2 and 6, and Fig 5B; camera 120, ferrule 320 of fiber optic chamfer).
Zhou doesn’t explicitly teach camera with bright field illumination.
Zhou and Romanowski are related as microscopes.
Romanowski teaches using a camera with bright field illumination (“used for bright-field illumination ... camera”, [0035])
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the microscope of Zhou to include camera with bright field illumination as taught by Romanowski for the predictable result of allowing for real-time visualization and recording the image within the microscope as taught by Romanowski in [0035].

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 6 and 17 and further in view of Courtney et al. (US 2008/017,7183).
Regarding claim 13, the microscope according to claim 6 is rejected (see above).
Zhou teaches the microscope according to claim 6. 
Zhou doesn’t explicitly teach wherein the shaped reflective surface includes one or more of: a polished metal, a coated glass, or a metallized plastic.
Zhou and Courtney are related as optical imaging device.
Courtney teaches wherein the shaped reflective surface includes one or more of: a polished metal, a coated glass, or a metallized plastic (“reflective surface such as a mirror surface made from polished metal, ... metallized polymer” [0187]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the reflective surface of Zhou to include polished metal as taught by Courtney for the predictable result of high-resolution imaging as taught by Courtney in abstract.
Regarding claim 20, the connector adapter according to claim 17 is rejected (see above).
Zhou teaches the connector adapter according to claim 17, 
Zhou doesn’t explicitly teach wherein the shaped reflective surface includes one or more of: a polished metal, a coated glass, or a metallized plastic.
Zhou and Courtney are related as optical imaging device.
Courtney teaches wherein the shaped reflective surface includes one or more of: a polished metal, a coated glass, or a metallized plastic (“reflective surface such as a mirror surface made from polished metal, … metallized polymer” [0187]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the reflective surface of Zhou to include polished metal as taught by Courtney for the predictable result of high-resolution imaging as taught by Courtney in abstract.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/R.A./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872